In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-635V
                                   Filed: November 15, 2016
                                        UNPUBLISHED

****************************
MAXINE WARD,                            *
                                        *
                   Petitioner,          *     Damages Decision Based on Proffer;
v.                                      *     Influenza (“Flu”); Shoulder Injury
                                        *     Related to Vaccine Administration
SECRETARY OF HEALTH                     *     (“SIRVA”); Special Processing
AND HUMAN SERVICES,                     *     Unit (“SPU”)
                                        *
                   Respondent.          *
                                        *
****************************
William Cochran, Black McLaren, et al., PC, Memphis, TN, for petitioner.
Alice Tayman, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On May 27, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she received an influenza (“flu”) vaccination in her right
shoulder on September 1, 2015 and subsequently suffered a shoulder injury related to
vaccine administration (“SIRVA”). Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On November 15, 2016, a ruling on entitlement was issued, finding petitioner
entitled to compensation for a SIRVA. On October 31, 2016, respondent filed a proffer
on award of compensation (“Proffer”) indicating petitioner should be awarded
$130,000.00. Respondent’s Report at 7. In the Proffer, respondent represented that


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner agrees with the proffered award. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the Proffer, the undersigned awards petitioner
a lump sum payment of $130,000.00 in the form of a check payable to petitioner,
Maxine Ward. This amount represents compensation for all damages that would be
available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2